         Case 2:19-cv-02443-HLT-JPO Document 40 Filed 06/04/20 Page 1 of 2




5957.6

                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

CINDY HOEDEL AND                                               )
SCOTT YEARGAIN,                                                )
                                                               )
                           Plaintiffs,                         )
vs.                                                            )        Case No. 19-2443-HLT-JPO
                                                               )
DUSTIN KIRK, et al.,                                           )
                                                               )
                           Defendants.                         )

  DEFENDANTS SUSAN K. DUFFY, SHARI FEIST ALBRECHT, DWIGHT D. KEEN
            AND JAY SCOTT EMLER’S MOTION TO DISMISS

         COME NOW Defendants Susan K. Duffy, Shari Feist Albrecht, Dwight D. Keen and Jay

Scott Emler and pursuant to Fed.R.Civ.P. 12, respectfully request the Court enter an Order

dismissing Plaintiffs’ claims alleged against them in Plaintiffs’ First Amended Complaint (ECF

No. 31). Specifically, Defendants should be dismissed because Plaintiffs’ claims asserted against

them fail to state a claim upon which relief can be granted and, even if Plaintiffs had plead

otherwise viable claims against them, Defendants are still entitled to dismissal based on the

doctrines of absolute, qualified or 11th Amendment immunity.                        Defendants incorporate by

reference the arguments and authorities set forth in their memorandum in support filed

contemporaneously herewith.1

         WHEREFORE, Defendants Susan K. Duffy, Shari Feist Albrecht, Dwight D. Keen and

Jay Scott Emler respectfully request that Plaintiffs’ claims against them be dismissed and that




1        In filing this motion, Defendants expressly does not waive any affirmative defenses available to them in this
action including those enumerated in Fed.R.Civ.P. 8, 9 & 12. To the extent necessary to preserve any such defenses,
Defendants raise the same herein.


                                                          1
       Case 2:19-cv-02443-HLT-JPO Document 40 Filed 06/04/20 Page 2 of 2




Defendants Susan K. Duffy, Shari Feist Albrecht, Dwight D. Keen and Jay Scott Emler be granted

their costs, including reasonable attorneys’ fees, incurred in defending against the claims asserted

against them by Plaintiffs in this action and such other relief as the Court deems fair, just and

equitable.

                              Respectfully submitted,
                              McANANY, VAN CLEAVE & PHILLIPS, P.A.
                              10 E. Cambridge Circle Drive, Suite 300
                              Kansas City, Kansas 66103
                              Telephone:    (913) 371-3838
                              Facsimile:    (913) 371-4722
                              E-mail:       ggoheen@mvplaw.com


                              By: /s/ Gregory P. Goheen
                                     GREGORY P. GOHEEN                #16291

                              Attorneys for Defendants Susan K. Duffy, in her official capacity,
                              Shari Feist Albrecht, in her official and individual capacities,
                              Dwight D. Keen in his official and individual capacities and Jay
                              Scott Emler in his individual capacity
                                 CERTIFICATE OF SERVICE
       I hereby certify that on the 4th day of June, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the
following:

Lauren Bonds
Zal Kotval Shroff
ACLU Foundation of Kansas
6701 W. 64th Street, Suite 210
Overland Park, KS 66202
Attorneys for Plaintiffs

David R. Cooper
Seth A. Lowry
Fisher Patterson Sayler & Smith, LLP
3550 S.W. 5th Street
Topeka, KS 66606
Attorneys for Defendant Dustin Kirk

                                              /s/ Gregory P. Goheen

                                                 2
